Citation Nr: 1709622	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  08-16 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Reno, Nevada


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rohde, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, had active service from October 1980 to October to 1983.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the RO in Reno, Nevada, which denied an increased disability rating for the service-connected right knee.  In its October 2011 decision the Board remanded the issue of entitlement to a TDIU for initial Agency of Original Jurisdiction (AOJ) consideration pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  The RO adjudicated the issue in a February 2016 a supplemental statement of the case (SSOC), and denied entitlement to a TDIU.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The evidence of record reflects that, per the Board's October 2011 remand directives, the Veteran was provided with adequate notice regarding development of a TDIU, and the TDIU issue was adjudicated by the AOJ.  As such, the Board finds that Stegall is satisfied as to the issue of entitlement to a TDIU.  Id.

Since the issuance of the SSOC the Board has received additional evidence including evidentiary submissions from the Veteran in July 2016, and the reports of various VA examinations conducted in May 2016.  While this evidence does make reference to the Veteran's potential employability, the information contained is merely cumulative and/or redundant of evidence previously received and considered by the RO.  For these reasons, a waiver of RO consideration is unnecessary.  See 38 C.F.R. § 20.1304 (2016).

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.



FINDING OF FACT

The Veteran is not rendered unable to obtain (secure) or maintain (follow) substantially gainful employment as a result of service-connected disabilities, and a referral to the Director of Compensation and Pension for consideration of a TDIU under 38 C.F.R. § 4.16(b) is not warranted.


CONCLUSION OF LAW

The criteria for TDIU have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159 , 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The United States Court of Appeals for Veterans' Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  

VA satisfied its duty to notify the Veteran in the development of the claim.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  A claim for a TDIU is, in essence, a claim for an increased rating.  See Rice, 22 Vet. App. 447; Norris v. West, 12 Vet. App. 413, 420 (1999).  In March 2014, the Veteran was issued appropriate VCAA notice.  Subsequently, entitlement to a TDIU was adjudicated in the February 2016 SSOC; therefore, there was no defect with respect to the timing and/or content of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As to the duty to assist in this case, all relevant documentation, including VA and private (medical) treatment records, has been secured or attempted to be secured, and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issue of entitlement to a TDIU.  38 U.S.C.A. 
§§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.  The Board finds that the record as it stands includes sufficient competent evidence to decide the appeal for a TDIU.  See 38 C.F.R. § 3.159(c)(4).

Entitlement to a TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).  See Wages v. McDonald, 27 Vet. App. 233 (2015) (holding that a decision of TDIU under 38 C.F.R. § 4.16(b) by the Director of C&P is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).  Cf. Kuppamala v. McDonald, 27 Vet. App. 447 (2015) (applying principles announced in Wages to 38 C.F.R. § 3.321(b) extraschedular adjudication, namely, Director of C&P decision is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3. 

In Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a) (2016).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

In this case, the Veteran has advanced being unable to secure (obtain) or maintain (follow) substantially gainful employment due to service-connected right knee disabilities.  

After a review of all the evidence, lay and medical, the Board finds that entitlement to TDIU is not warranted for any period.  The Veteran's disabilities do not meet the regulatory schedular rating requirements of 38 C.F.R. § 4.16(a) for consideration of TDIU.  Throughout the course of this appeal the Veteran has been service connected for right knee instability (10 percent disabling), and right knee arthritis with limited range of motion (previously rated as dislocation right patella with traumatic arthritis) (10 percent disabling), for a combined disability rating of 20 percent.  Taken separately, these disabilities do not have a combined disability rating of 70 percent and neither disability is rated as 40 percent disabling.  Further, taken together as occurring under a common etiology, the service-connected disabilities still do not meet the criteria for a single disability rated as 60 percent disabling.  See 38 C.F.R. § 4.25.

Further, having considered all the evidence of record, lay and medical, the Board finds that referral under 38 C.F.R. § 4.16(b) to the Compensation and Pension Director for extraschedular consideration is not warranted in the instant matter.

In a February 2010 statement the Veteran asserted that the service-connected right knee disability had a direct relationship to lack of work, writing that his knees/legs were no longer strong enough to do the work to which he was accustomed.  

An April 2013 formal TDIU application (Veteran's Application for Increased Compensation Based on Unemployability) reflects the Veteran's report of having been employed through 2009 as a Chief Operating Officer and working full time until September 2011.  The Veteran reported substantially gainful employment, working up 20 to 30 hours per week in the real estate industry making up to $5,000 a month, until March 2012.  The Veteran also reported having two years of college education, and being a Clark County notary from 2005.  The Veteran has advanced the since March 2012 he has only being able to find temporary computer work from home that resulted in an income of around $10,000 per year.  A May 2015 VA treatment record shows that the Veteran reported being unemployed for the past five years. 

As discussed above, the Veteran is service connected for current disabilities of the right knee.  The medical evidence reflects that the Veteran has some limited functional impairment due to these disabilities, but not show that the service-connected disability preclude substantially gainfully employment.  A February 2016 VA examination report reflects that the Veteran's right knee demonstrated normal strength, showed no muscle atrophy, and occasionally required a brace and/or a cane to improve support and decrease weight bearing pain.  At a May 2010 VA examination, the Veteran reported losing nine weeks from work in the last 12 months due to stomach problems from pain medication and bilateral leg problems.  The May 2012 examination report reflects that the non-service-connected left leg and back disabilities contribute to the Veteran's pain and limited functional impairment.  

In addition to the service-connected right knee disabilities, the Veteran is currently diagnosed and treated for non-service-connected gastrointestinal disorders.  The Veteran has been treated for non-service-connected gastrointestinal problems from 1988, and reported in an August 1988 VA examination being hospitalized multiple times for stomach problems.  The Veteran has advanced that the stomach problems are caused by taking pain medication for the knees; however, the medical evidence reflects that the stomach problems are at least partially caused by marijuana use.  November 2012 VA medical treatment records reflect that the Veteran's stomach pain and vomiting were partially marijuana induced.  The VA treatment records also reflect that the Veteran has been using marijuana from the age of 13 years old, and has been using marijuana daily.  A November 2013 VA medical treatment record shows that the Veteran reported that stomach problems, including nausea and vomiting, occurred every six months lasting up to eight weeks at a time. 

The Veteran has been diagnosed with multiple non-serviced-connected psychiatric disorders.  A VA medical examiner in an August 2014 mental health examination diagnosed generalized anxiety disorder, major depressive disorder, and adjustment disorder.  The August 2014 mental health examination report reflects that Veteran was anxious and depressed due to relational problems including dealing an elderly mother and young children.  May 2009 VA treatment records reflect that Veteran reported becoming unemployed after a prior real estate employer had filed for bankruptcy.  The Veteran conveyed starting a real estate business, but having to quit after the problems that started when the prior employer went bankrupt continued to interfere with the new real estate job.  The Veteran reported feeling betrayed by a prior employer and that it was causing marital, sleep, and anxiety problems.


Other evidence of record weighs against finding that the right knee disabilities are the cause of the Veteran's unemployability.  The Veteran applied for Social Security disability benefits in 2010.  The Social Security Administration (SSA) records reflect that the Veteran was capable of some type of work activity as the Veteran was able to understand, remember, and carry out an extensive variety of complex instructions.  The Veteran also reported the ability to do limited housework, to drive to the store, and to play with young children.  The SSA report concluded that the Veteran should be able to interact with the public, coworkers, and supervisors.  In the April 2013 TDIU application, the Veteran advanced that problems with the (service-connected) right knee disabilities, as well as the (non-service-connected) left knee, lower back, stomach, and depression had a direct relationship to lack of work.  

Having reviewed all the evidence of record, both lay and medical, the Board finds that the weight of the lay and medical evidence demonstrates that the criteria for TDIU have not been met or more nearly approximated for any period.  The Board notes that the evidence reflects that the Veteran may be unemployable; however, such evidence conveys that the Veteran is unemployable due to a combination of multiple non-service-connected disabilities along with the service-connected right knee disabilities.  While the Board has considered the Veteran's February 2010 assertion that the knee disability is the cause of lack of employment, the Board finds this statement to be outweighed by the Veteran's later statement on the April 2013 formal application for unemployability, which includes the non-service-connected gastrointestinal, psychiatric, left knee, and back disabilities as factors preventing substantially gainful employment, by the medical evidence that shows the Veteran's lack of substantial employment results from a combination of several non-service-connected disabilities rather than the service-connected right knee disabilities, evidence showing that external factors such as bankruptcy of a company caused 

unemployability, and that reasons unrelated to the service-connected right knee affected employability, for example, a conflict with a previous employer that affected the ability to obtain subsequent employment.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

A TDIU is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


